DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the language “to form a surface potential-induced lateral potential barrier at a sidewall region of the active layer," the Examiner notes this language constitutes functional language and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  However, it is unclear what specific structure accomplishes the stated function. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942).  In the present case, any specific structure required to make either a surface potential-induced lateral potential barrier at a sidewall region of the active layer outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). As best can be determined by the Examiner from the specification of the present application, the structure which performs the function "to form a surface potential-induced lateral potential barrier at a sidewall region of the active layer” is simply the existence of a structure where “a distance from a surface of the sidewall region of the second set of one or more semiconductor layers to the active layer is less than a distance from a surface of the center region of the second set of one or more semiconductor layers to the active layer,” a structure which is clearly present in the device of Bour as identified in the rejection below.  Therefore, it appears the structure of Bour is capable of performing the function required by the claim language and for purposes of compact prosecution the claim language will be interpreted to be met by the structure of Bour.
Claims 2-15 are rejected based on their dependency from Claim 1.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bour et al. (US Patent Application Publication No. 2016/0315218) (“Bour”).
Regarding Claim 1, Bour teaches  micro-light emitting diode (micro-LED) device comprising a mesa structure (see Figure 3), the mesa structure comprising: a first set of one or more semiconductor layers (Figure 3, items 104+106); an active layer (Figure 3, item 108) on the first set of one or more semiconductor layers and configured to emit light (¶0077); a second set of one or more semiconductor layers on the active layer (Figure 3, items 110+112); and a dielectric layer (Figure 9F, item 902) in sidewall regions of the mesa structure, wherein a first thickness of a center region of the second set of one or more semiconductor layers is higher than a second thickness of a sidewall region of the second set of one or more semiconductor layers (see Figure 3, note shape of item 112 depicted with thicker center region compared to thinner sidewall regions), such that a distance from a surface of the sidewall region of the second set of one or more semiconductor layers to the active layer is less than a distance from a surface of the center region of the second set of one or more semiconductor layers to the active layer (see Figure 3, note shape of item 112 depicted with thicker center region compared to thinner sidewall regions) to form a surface potential-induced lateral potential barrier at a sidewall region of the active layer (see rejection under 35 USC §112 above for interpretation of this language).
Regarding Claim 2, Bour further teaches the second set of one or more semiconductor layers includes a p-type semiconductor layer (Figure 3, item 112, ¶0079) that has a lower thickness at the sidewall region of the second set of one or more semiconductor layers than at the center region of the second set of one or more semiconductor layers (see Figure 3).
Regarding Claim 11, Bour further teaches the sidewall region of the second set of one or more semiconductor layers having the second thickness is at a distance greater than zero from a sidewall of the mesa structure (see Figure 3, note thicker portion of 112 is greater than zero from the sidewall of the structure).
Regarding Claim 13, Bour further teaches the second set of one or more semiconductor layers includes at least one of: an n-doped semiconductor layer (¶0077); or an undoped or unintentionally doped semiconductor layer.
Regarding Claim 15, Bour further teaches the active layer includes one or more quantum well layers (¶0077).
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bour as applied to Claim 1 above.
Regarding Claim 10, Bour teaches Claim 1 as indicated above. Bour does not specifically teach a width of the mesa structure at the active layer is between 0.5 µm and 30 µm; and a width of the sidewall region of the second set of one or more semiconductor layers having the second thickness is smaller than the width of the mesa structure at the active layer and is between 0.1 µm and 5 µm. However, Bour teaches a thicker center section  with a  thinner sidewall section of a mesa structure (see Figure 3) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative thicknesses of the thin and thick areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 12, Bour teaches Claim 1 as indicated above. Bour does not specifically teach a sidewall of the mesa structure is tilted at an angle less than 60° with respect to an interface between the active layer and the second set of one or more semiconductor layers. However, Bour teaches a thicker center section  with a  thinner sidewall section of a mesa structure with angled sidewalls (see Figure 9F) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the tilt of the sidewall regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 14, Bour teaches Claim 1 as indicated above. Bour does not specifically teach each of the first set of one or more semiconductor layers and the second set of one or more semiconductor layers is characterized by a thickness between 50 nm and 4 µm at a center region of the mesa structure. However, Bour teaches a thicker center section  with a  thinner sidewall section of a mesa structure (see Figure 3) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative thicknesses each layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bour.
Regarding Claim 16, Bour teaches a micro-light emitting diode (micro-LED) comprising: a substrate (Figure 3, item 142); and a mesa structure (Figure 3) on the substrate and, the mesa structure including: a first set of one or more semiconductor layers (Figure 3, items 104+106); an active layer (Figure 3, item 108) on the first set of one or more semiconductor layers and configured to emit red light (¶0086); a second set of one or more semiconductor layers on the active layer (Figure 3 items 110+112), wherein at least a portion of a sidewall region of the second set of one or more semiconductor layers is removed to reduce a thickness of the sidewall region of the second set of one or more semiconductor layers (see Figure 3); and a dielectric layer formed on the sidewall region of the second set of one or more semiconductor layers that has the reduced thickness (Figure 9F, item 402)
Bour does not specifically teach the mesa structure is characterized by a linear lateral dimension between 0.5 µm and 30 µm. However, Bour teaches a thicker center section  with a  thinner sidewall section of a mesa structure (see Figure 3) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative dimensions of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Bour also does not teach a dielectric-semiconductor interface that is at an angle less than 60° with respect to an interface between the active layer and the second set of one or more semiconductor layers. However, Bour teaches a thicker center section  with a  thinner sidewall section of a mesa structure with angled sidewalls (see Figure 9F) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the tilt of the sidewall regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 17, Bour further teaches the second set of one or more semiconductor layers includes at least one of: a p-doped semiconductor layer (see Figure 3, item 112, ¶0078) or an undoped or unintentionally doped semiconductor layer.
Regarding Claim 18, Bour further teaches the sidewall region of the second set of one or more semiconductor layers having the second thickness is at a distance greater than zero from a sidewall of the mesa structure (see Figure 3, note thicker portion of 112 is greater than zero from the sidewall of the structure).
Regarding Claim 19, Bour does not specifically teach a width of the sidewall region of the second set of one or more semiconductor layers having the reduced thickness is between is between 0.1 µm and 5 µm. However, Bour teaches a thicker center section  with a  thinner sidewall section of a mesa structure (see Figure 3) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative thicknesses of the thin and thick areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 20, Bour does not specifically teach a width of the sidewall region of the second set of one or more semiconductor layers having the reduced thickness is between is between 5nm and 1 µm. However, Bour teaches a thicker center section  with a  thinner sidewall section of a mesa structure (see Figure 3) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative thicknesses of the thin and thick areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armitage et al. (US Patent Application Publication No. 2021/0193730)
Krames et al. (US Patent Application Publication No. 2001/0000410)
Smith et al. (US Patent Application Publication No. 2022/0384682)







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891